Opinon issued November 13, 2003
 


 






In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00556-CV
____________

WILLIAM JONES, Appellant

V.

TEXAS STATE ATTORNEY GENERAL AND ANITA HILL, Appellees
 

 
 
On Appeal from the 247th District Court
Harris County, Texas
Trial Court Cause No. 89-10639
 

 
 
MEMORANDUM  OPINION
               Appellant, William Jones, appeals the trial court’s denial of his motion to
set bail pending the appeal of an order revoking community supervision in a child
support case.
               In a companion case before this Court, assigned cause number 01-03-00393-CV, Jones requested that the appeal of the order revoking community
supervision be converted to a petition for writ of habeas corpus.  In cause number 01-03-00393-CV we granted that request and then denied habeas corpus relief in an
opinion dated August 29, 2003.  Because Jones’s appeal of the order revoking
community supervision is no longer pending before this Court, his appeal of the trial
court’s order denying bail pending that appeal is moot.
               Accordingly, we dismiss this appeal.
PER CURIAM
Panel consists of Justices Hedges, Nuchia, and Jennings.